Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:

Claims 1-12 are canceled by applicant.

New claims 13-32 are added.



REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 13-18, are drawn to a composition comprising a bacteriophage PhiCJ28 and an effective amount of a binder sufficient to reduce deterioration of the bacteriophage, wherein the composition is in a dried state.

Group II, claims 19-20, are drawn to a method for preventing or treating infectious disease caused by enterotoxigenic Escherichia coli, comprising: administering a bacteriophage PhiCJ28 deposited as accession number KCCM11466P to a non-human animal infected by enterotoxigenic E. coli having F4, F5, F6 or F18 serotype.

Group III, claims 21-22, are drawn to a method for preventing or treating infectious disease caused by enterotoxigenic Escherichia coli, comprising: administering a composition comprising a bacteriophage PhiCJ28 deposited as accession number KCCM1 1466P to a non-human animal infected by enterotoxigenic E. coli having F4, F5, F6 or F18 serotype.

Group IV, claims 23-24, are drawn to a method for preventing infectious disease caused by enterotoxigenic Escherichia coli, comprising: administering a bacteriophage PhiCJ28 deposited as accession number KCCM11466P to a pig.

Group V, claims 25-26, are drawn to a method or preventing infectious disease caused by enterotoxigenic Escherichia coli, comprising: administering a composition comprising a bacteriophage PhiCJ28 deposited as accession number KCCM1 1466P to a pig.

Group VI, claims 27-28, are drawn to a method of preparing an additive composition, the method comprising: providing the bacteriophage PhiCJ28 deposited as accession number KCCM11466P; and mixing the bacteriophage with at least one additional material to provide the additive composition, 

Group VII, claims 29-30, are drawn to a method of preparing a feed composition, the method comprising: preparing an additive composition according to the method of Claim 27; and mixing the additive composition with an animal feed to provide the feed composition.
Group VIII, claims 31-32, are drawn to a method of preparing a drinking water composition, the method comprising: preparing an additive composition according to the method of Claim 27; and mixing the additive composition with drinking water to provide the drinking water composition.

The groups I, II, III, IV, V, VI, VII and VIII of inventions listed above do not only relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

In this case, inventions of Groups I and II listed above lack unity of invention because they are not drawn to only one of the above listed combinations of categories, they provide for multiple methods within a single application, also they lack corresponding special technical feature(s). For example, while Group I requires the special technical feature of a bacteriophage PhiCJ28, Group II requires the special technical feature of a bacteriophage deposited under accession number KCCM11466P.

The inventions of Groups I and III of invention fall within category (2) A product and a process of use of said product.
  	
PCT Rule 13.2 does not provide for multiple compositions or multiple methods of use within a single application.  Thus, the first appearing composition is combined with a corresponding first method of use and the additional composition and method claims each constitute a separate group.

In addition to the requirement that a group of inventions must belong to one of the specific categories provided by PCT Rule 13.2, the inventions in the category, such as a composition and a method of use of the composition, must have a special technical feature that unites them.  See Patent Rules 1.475, where a special technical feature is a contribution OVER THE PRIOR ART.
 
Thus, the inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as demonstrated above. Since the composition AS CLAIMED  is known in the art, U.S. Patent No. 7,211,426 (which was cited in parent appliaction No. 15/303504), no special technical feature unites these inventions in a category.  The reference teaches bacteriophages that are enterotoxigenic E. coli in non-human animals, and which belong to Myoviridae and has a contractile tail and compositions thereof.  See, e.g., Tables 3-4, Example 3 and claim 1.
         The expression “special technical feature” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art (PCT Rule 13.2).  Thus, a feature found in the prior art cannot be considered to be a special technical feature.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention (or species) may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention (or species).
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651